FILED
                            NOT FOR PUBLICATION
                                                                               APR 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FRANCISCO MAURICIO COZ                           No.   18-73454
PAXTOR, AKA Juan Coschavez, AKA
Mauricio Coz,                                    Agency No. A206-408-493

              Petitioner,
                                                 MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 13, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Francisco Coz Paxtor petitions for review of a decision by the Board of

Immigration Appeals (“BIA”) dismissing his appeal of an immigration judge (“IJ”)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition.

      Coz Paxtor waived his claims for withholding of removal and CAT relief by

failing to specifically and distinctly argue those claims in the opening brief. See

Austin v. Univ. of Or., 925 F.3d 1133, 1139 (9th Cir. 2019) (“Generally, an issue is

waived when the appellant does not specifically and distinctly argue the issue in

his or her opening brief.” (citation omitted)).

      Coz Paxtor waived review of his asylum claim by failing to support his

arguments with citations to any record evidence. See Fed. R. App. Proc. 28(a)(8)

(requiring appellant’s opening brief to contain “citations to the authorities and parts

of the record on which the appellant relies”); Martinez-Serrano v. INS, 94 F.3d

1256, 1259–60 (9th Cir. 1996) (applying rule to opening brief in support of

petition for review).


      PETITION DENIED.




                                           2